Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 1 of 41




Aerial Photography Interpretation and Geographic Information System Analysis
          of the Andrews Site in Support of Motion for Interim Relief
                               Wallingford, CT




                              Peter Stokely
                    US Environmental Protection Agency
                             Washington, DC


                             August 31, 2020




                                     1
     Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 2 of 41


Background:

        The Environmental Protection Agency (EPA) Region 1 Clean Water Act (CWA)
Section 404 enforcement staff asked me to provide technical case development support in
investigating the Andrews Site (hereinafter the Site) located in Wallingford, CT and to
prepare a report of my findings in support of a motion for interim relief in U.S. v. Jeffery
Andrews, et al., (D. Conn.). Specifically, I was asked to use my expertise in aerial
photography interpretation and Geographic Information System (GIS) analysis to locate
and map any potential wetlands, tributaries, and other drainage paths, and to map any
disturbances to the same on the Site.

        My analysis is based on the information available to me as of the date of this
report and, as described below, is a desktop review of aerial photography, maps and
relevant geo-spatial data overing the Site (Figure 1) and a slightly larger Area of Analysis
(“AOA”) for Wetlands Mapping that included some offsite areas1. My work is supported
by wetland field work and sampling of EPA staff and others. In addition, I considered a
pre-disturbance wetland delineation and inland wetland survey prepared by the Andrews’
private consultants to support a 2003 subdivision application. Each of these sources is
discussed further below and listed in the Reference section.

Methods and Materials:

        The techniques and methods used in this report combine aerial photography
interpretation with Geographic Information System (GIS) analysis and ground truthing
the findings.

Acquisition:

        The first step in aerial photography interpretation and GIS analysis is to locate
aerial photography and other relevant information pertaining to the sites, including, but
not limited to, current and historical aerial photography, digital and paper maps, GIS
data, ground photographs and existing reports that describe the conditions on the sites.

        Aerial photography and satellite imagery covering the time period 1934-2018 was
acquired for this analysis. Aerial photography was obtained in digital format (or scanned
to create a digital file) for analysis in a geographic information system (GIS). Also
acquired for analysis were United States Geological Survey (USGS) maps and GIS data,
United States Department of Agriculture (USDA) soil survey data (USDA Soil Survey
Data), National Wetland Inventory (NWI) wetland data. I also obtained the wetland
delineation and survey prepared by the Andrews’ private consultants to support a 2003
subdivision application submitted to the Town of Wallingford, hereinafter referred to as
the “Andrews’ Wetland Delineation.”

      A complete listing of the aerial photography and other material reviewed and that
formed the basis for this report is located in the references section.
1
 Although I examined areas outside the Site boundaries for the purposes of mapping wetlands, all the
impacts to wetlands described in this report were located within the property boundaries shown on Figures
1-3.

                                                    2
     Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 3 of 41



Analysis:

        The analysis of the aerial photography and GIS data was performed using
commercially available GIS software. The aerial photography was viewed under various
magnifications allowing me to zoom in on the sites and examine the sites from a distance.
This technique, combined with the variety of aerial photographic types and dates
obtained, facilitates a thorough analysis of conditions and features appearing on the aerial
photography. The analysis of multiple dates of aerial photography and maps reveals the
natural and cultural conditions at the time the photo was taken, or the map was made.
The analysis of the multiple dates of aerial photography or maps reveals consistent
conditions and features over time, as well as changes to them.

        Digital aerial photographs (that were not already geo-referenced) were geo-
referenced using the GIS software. Geo-referencing removes some of the distortions
found in the aerial photography and fits each of the aerial photographs to the coordinate
system being used in the GIS map. Geo-referencing allows for accurate overlaying of the
aerial photography to other aerial photography, base maps and geo-spatial data.

        Stereo pairs of aerial photography were created using the GIS software. Stereo
pairs are pairs of overlapping aerial photography that enable three-dimensional viewing
of the study area. Three-dimensional viewing allows the relative heights or depths of
objects or features to be visualized which can aide in the identification of objects,
drainage patterns, topography, landform and landscape position.

        Overlying and comparing temporal aerial photography, maps and other data
provides information on current and historical conditions of an area, such as the historical
presence of wetlands and their current extent. Site-specific conditions are compared with
soils data, NWI data, USGS stream data, elevation products such as contour lines, digital
terrain models and other relevant geo-spatial data covering the sites.

        GIS analysis tools are used to measure area and length of features. GIS tools are
also used to clip and combine data sets for further analysis. Finally, the GIS is used to
create maps for use in reports, displays and exhibits.

        Wetlands are a landscape feature that can be identified from aerial photography
based on their shape, size, texture, landscape position, vegetative cover, and evidence of
water or high soil moisture. The combination of landscape position (depressions, low
gradient drainage areas, flood plains, adjacency to lakes, estuaries or other water
features), with characteristic vegetation cover (emergent, shrub or forested vegetation)
and indications of water (standing water, wetland drainage patterns, persistent ground
moisture conditions and dark photographic tones) form an identifiable “signature” of a
wetland area on aerial photography.

        Drainage patterns are observable in aerial photography by their topographic
expression, characteristic linear and curvilinear patterns, dark photographic tones and
riparian vegetation. In some cases, water is visible.


                                             3
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 4 of 41


        Disturbances to wetlands generally have a distinct signature, and aerial
photography interpretation can be used to identify them, determine their spatial extent,
and to help determine when they occurred. Disturbances to wetlands include, but are not
limited to; mechanical land clearing, grading, plowing, and the presence of man-made
structures (including construction of roads, houses, commercial buildings, dams, levees,
dikes, and ditches). Each of these disturbances exhibit unique combinations of size,
shape, photographic tone, texture and association that make them identifiable from aerial
photography.

        Signatures seen on aerial photography were compared to collateral information
including USGS maps and digital stream data, National Wetland Inventory (NWI) data,
USDA Soil Survey Data, and the State of Connecticut topographic contours and digital
elevation models. The collateral information is used as a second opinion to support, or
provide evidence to refute, feature and condition analysis from aerial photography
interpretation.

Digitizing and map production:

        Features of interest such as wetland boundaries, stream courses, and areas of
disturbance were identified and digitized using the tools found in the GIS software.
Digitizing created line files (streams, ditches) and polygon files (wetland areas,
disturbances) which were overlaid on the various dates of aerial photography and other
maps and with other geo-spatial data obtained for this analysis.

        Thematic maps were created by overlaying the digitized features with the aerial
photography and other geo-spatial data in a map template which includes a scale bar,
north arrow, a legend and title. These maps show wetland boundaries, drainage patterns,
sample locations, areas of disturbance and other features relevant to this investigation.

Ground Truth:

        EPA staff and soils scientist Peter Fletcher were on the Site on six occasions
between May 20, 2019 and June 17, 2019. They sampled the soils for the presence of
hydric soils and looked for wetland plants and hydrology using the Disturbed Site
procedures outlined in the 1987 Corps of Engineers Manual for the Identifications of
Wetlands and its supplement(s). Multiple sample points were taken across the Site where
they found both wetland and non-wetland conditions. I have used the results of the
sampling to inform my opinion about the presence and extent of wetlands and in
developing the Aerial Photography Interpreted (API) wetlands mapped in this report.

Additional Information:

        In addition, I reviewed and considered a pre-disturbance wetland delineation and
inland wetland survey qualitatively describing the associated wetland services and
communities on the Site, and other related documents. Both the wetland delineation and
survey were prepared by the Andrews’ private consultants to support a 2003 subdivision
application submitted to the Town of Wallingford. The Andrews’ Wetland Delineation
identified approximately 10 acres of wetlands on the Site (Figure 3). While, the

                                            4
      Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 5 of 41


underlying data supporting the Andrews’ Wetland Delineation has not been made
available to EPA at this time, as indicated below, my API analysis, as supported by EPA
field work performed to date, largely confirms the wetland boundaries identified in the
Andrews’ delineation.

Results:

Site Location and Drainage

The Site is located in Wallingford, CT. It is adjacent to an unnamed perennial2 tributary
to the Farm River (Figure 1) which is a navigable3 tributary to the Long Island Sound and
the Atlantic Ocean. The total distance from the Site to the Long Island Sound is
approximately 16 miles. Figure 2 shows a closer look at the Site located just southeast of
Wallingford.

On Site Wetlands

        In preparing my analysis to determine if wetlands exist or existed on the Site, I
reviewed the entire range of aerial photography at my disposal. Critical to identifying
wetlands is the availability of aerial photography from different time frames and seasons.
Viewing seasonal, leaf-off aerial photography can help identify ground surface features
and soil moisture conditions which may indicate the presence of wetlands. I compared the
ground surface features and patterns in the vegetation visible in the aerial photography,
topographic relief (both from stereo viewing and the digital elevation model) with the
collateral information from the NWI, USDA and EPA.

        Figure 3 depicts the NWI, NRCS hydric soils mapping, and the wetlands
identified on the Site prior to disturbance by the Andrews’ consultants.

        The National Wetland Inventory was created in the 1970’s to map the nations
wetlands. The NWI also uses aerial photography interpretation to map wetlands based on
wetland signatures and classify them the Cowardin Classification System developed for
NWI. NWI identified two areas of Palustrine or freshwater wetlands on Site which is an
indicator that wetlands may be present, as is the case on this Site.

         USDA Soil Surveys are created by a combination of field work (examining soil
profiles with an auger or shovel) and mapping through aerial photography interpretation.
Soil surveys are important tools for planning farming operations and site development
activities. Soil surveys identify drainage characteristic of soils, including those soils that
are hydric (poorly and very poorly drained). The identification of hydric in an area is an
indicator that wetlands may be present, as in the case on this Site.

2
 The unnamed tributary is mapped perennial by the USGS.
3
 According to EPA Region 1, the Farm River is both currently used for commercial navigation and water-
borne recreation and has historically been used for commercial navigation and water-borne
recreation. Until 1942, barges carried quarried rock on the Farm River. In addition, the Farm River is
subject to the ebb and flow of the tide to mile 2.6. Accordingly, the Farm River satisfies the definition of a
“traditionally navigable water” set forth in by 40 C.F.R. 232.2 and 33 C.F.R. 328.3; see also Farm River
Estuary River Guide, Friends of the Farm River Estuary, Inc.

                                                      5
     Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 6 of 41



        While NWI and USDA Soil Survey information can provide supporting
information that wetlands may be present, the more authoritative source of information
are wetland and non-wetland field-based determination points established using the Army
Corps of Engineers manual of the identification wetlands and its regional supplements.
As described in the Ground Truth section of the Methods and Materials, I reviewed the
locations of the wetland determinations from EPA’s field work and compared the wetland
and non-wetland points to aerial photography signatures, the digital terrain model and
stereo imagery. I used this information to additionally inform my opinion regarding the
presence and extent of wetlands on the Site.

        I also examined high-resolution contour and digital elevation data covering the
Site and vicinity to look for slopes and topographic position that may be favorable to
supporting wetlands. I looked at vegetation patterns and types seen in the aerial
photography, how the patterns were related to one another, and how the patterns in
vegetation compared to elevation and slope. I looked for the presence of soil moisture
visible in the aerial photography and how this relates to vegetation patterns, elevation and
slope. I also compared the hydric soils mapped by the USDA and the NWI to the
features described above.

        I compared the Andrews Wetland Delineation and the location of the EPA sample
locations with the patterns in vegetation, soil moisture, the hydric soils mapped by the
USDA, the wetlands mapped by NWI and slope and elevation. I looked for consistency
and agreement between the data sets and the signatures visible in the underlying aerial
photography. Synthesizing this information, and using my 30 years of experience as an
aerial photo interpreter in analyzing wetland signatures on both pre-disturbance and post
disturbance imagery, I formed an opinion regarding the pattern and distribution of
wetlands in the AOA and mapped (digitized) the Aerial Photography Interpreted (API)
wetlands layer seen on the following figures. The wetlands I mapped on Site are
predominately forested freshwater wetlands on poorly drained soils located on gently
sloping land and swales.

        The first year of aerial photography obtained for analysis was an aerial
photograph taken in April 1934 (Figure 4). Historical aerial photography can be useful
for mapping present-day wetlands because early agriculture activity frequently cleared
the forested wetland vegetation, allowing the ground surface to be seen. If no other
major changes to the land, other than abandonment of the agriculture occurs, then the
historical conditions can help inform present conditions. This was the case for the
Andrews Site; based on available aerial imagery, the historical agriculture was abandoned
over parts of the Site before 1934 and no other major changes to the land occurred until
the activities that are the subject of this investigation. The historically cleared areas
slowly revegetated in the decades after 1934 so by Aril 2008 only the area around the
future location of the pond remained unforested. Wetland features are apparent on the
1934 photograph; dark photographic tones indicating possible wetlands, two north-south
oriented swales with possible wetlands, one with a surface drainage feature that extends
north onto the Site, and the local topography are clearly visible when viewing the 1934
stereo pair (see Figure 4). Several probable drainage ditches are located on Site, indicting


                                             6
     Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 7 of 41


an attempt to drain portions of the Site. These conditions helped inform my analysis and
mapping of wetlands seen below.

        Figure 5 shows the API wetlands I identified on the Site. I used the April 2008
aerial photography as my base map because it predates most of the impacts that are the
subject of this case. By 2008 much of the land that was cleared in 1934 has reverted to
forested upland and forested wetlands. For the purposes of the wetland mapping, I
established an AOA that extends beyond the immediate Andrews’ subdivison property
lines. Figure 4 also shows the unnamed tributary to the Farm Rive, a second tributary I
identified through aerial photography interpretation (API Surface Drainage), an existing
dirt road, and the locations of the EPA sample points I used in my analysis. The green
sample points represent hydric soil conditions found in the field; the red sample points
represent non-hydric conditions the yellow sample points were inconclusive due to
extensive soils disturbance. I estimate there are approximately 25 acres of potential
wetlands within the AOA for Wetlands Mapping. As discussed above the Andrews Site
is smaller than the AOA, I estimate there are approximately14.7 acres of potential
wetlands on the Site.

       My analysis also indicates that, with the exception of the wetland in the
northeastern corner of the Site, the wetlands I identified in the AOA directly abut one or
more tributaries to the navigable Farm River (Figure 5). As mentioned above, the USGS
maps an unnamed tributary to the Farm River along the western portion of the AOA as
perennial and the northwestern wetlands I mapped abut this tributary. Aerial
photography interpretation and elevation data suggest there is a second tributary4 to the
Farm River located east of the unnamed tributary that the wetlands east of the AOA abut.
These wetlands form a continuous band of wetlands that runs northward to the central
portion of the AOA.

        In addition, it is important to note that the wetland signatures (light and dark
photographic tones, patterns in the vegetation, etc) seen on the aerial photography were
not always consistent with the signatures that underly the wetland boundary in the
Andrews’ Wetland Delineation. In addition, the Andrews’ Wetland Delineation was not
always consistent with the hydric, non-hydric determinations from the field. So, while I
used the wetland boundary in the Andrews’ Wetland Delineation, as provided to me by
EPA, as a source of ground truth where it was consistent with wetland signatures and
other data, I did not constrain my mapping precisely to the Andrews’ wetland line.
Consequently, the API mapped wetlands are spatially different from those in the
Andrews’ Wetland Delineation. However, where the Andrews’ Wetland Delineation
mapped wetlands outside the API wetland line, it is clear from the aerial photography that
these areas were also impacted by the activities described below.

        The following results will be illustrated by annotated figures, unannotated figures
will also be provided so the discussed features are visible to the reader.




4
 This tributary was first visible in 1934 where it was clearly visible extending northward onto the present-
day Site (Figure 5).

                                                     7
     Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 8 of 41


Impacts to Wetlands

2010 (Figure 6, 6a)

        The August 2010 aerial photography shows the first impacts to wetlands that are
the subject of this analysis. The impacts included cutting and clearing trees, and in some
areas grading and filling of the cleared wetlands, as well as new access road construction.
Wetland filling in this report refers to mechanically pulling stumps and roots and pushing
them into piles and/or using earth moving equipment to clear and grade the surface, and
to build access roads.

        Figure 6 shows these impacts. The cleared, but not graded areas appear as open
green vegetated areas. Wetland areas that were cleared of trees and where no discernable
earthmoving, such as stump removal, is visible are not considered to be filled at this time.
The areas that were cleared and graded appear as light toned, beige, smooth textures areas
devoid of vegetation or rougher textured areas with visible stump and brush piles. Both
of these signatures are considered to be filling if they occurred within the wetland
boundary.

        A pond has been constructed north of the old dirt road adjacent to the unnamed
tributary. The resolution of the imagery makes it difficult to determine how much, if any,
of the unnamed tributary was altered, moved or filled. The dirt road seen and annotated in
2008 has been regraded and marginally widened, this activity was not considered an
impact to wetlands.

       Where the clearing and grading extends into the wetland area it is annotated in
yellow shading. Approximately 2.1 acres of wetlands were cleared and graded by August
2010. This includes approximately 1.4 acres of wetland filled in association with the
construction of a pond adjacent to the unnamed tributary.

2012 (Figure 7, 7a)

        Additional clearing and grading in both wetland and non-wetland areas is visible
in 2012. Much of the area south of the old dirt road has been cleared and graded
resulting in the filling of wetlands in that area. North of the old dirt road some linear
areas appear to have been cleared and graded but the remaining area cleared of vegetation
does not appear to have been graded.

       Fill piles from the grading and clearing are visible in various places on the Site.
A new access road has been graded in the northern portion of the Site. A backhoe is
present near the center of the Site. Approximately 3.16 additional acres of wetland filling
(orange shading) had occurred between August 2010 and March 2012.

2014 (Figure 8,8a)

        Some small additional areas of clearing and grading in wetlands is visible, mostly
in the northern portion of the Site. These areas have a smoother texture than in 2012
indicating the vegetation has been removed and the areas graded. A new access point be

                                             8
     Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 9 of 41


seen along with numerous small dark toned fill piles and larger light toned brush piles
north of the old dirt road.

        The squiggly light toned curvilinear features south of the old dirt road resemble a
dirt bike or ATV course.

       An additional approximately 1.20 acres of wetlands were filled by July 2014
(dark orange shading).

2016 (Figures 9, 9a and 10)

        Most of the additional work in Site is focused in the northern portion of the Site
(fuchsia color Figure 9). Here the vegetation has been cleared and graded and large brush
piles are visible. Piles of soil are also present which appear to have been trucked in and
dumped on the Site.

        Figure 10 is a zoomed in view of the Site which shows some of the equipment
used and other details regarding the filling of wetlands. The inset in the lower right of the
figures shows the zoomed in area in relation to the rest of the Site. Visible are the
backhoe, bulldozer and dump truck that have been used to clear and fill the wetlands and
to create the various fill piles visible scattered over the Site. Fill piles, the bulldozer and
the backhoe are visible within the wetland boundary.

       By 2016 most of the overall wetland filling footprint has been completed. An
additional 4.67 acres were impacted by March of 2016.

September 2016- October 2018

         The next series of figures are centered on the center of the Site where additional
filling and earth moving activity is concentrated. The new activity seen in these figures
largely occurs on the wetlands filled between August 2010 and March 2016.

September 2016 (Figure 11, 11a)

        The dump truck, bulldozer and backhoe seen in March are visible again, but in
different locations. New fill piles (both light-toned and dark-toned) are located on the
previous filled wetland areas and adjacent to the wetland areas. The older file piles are
covered in vegetation. The northern access road first seen in 2012 has been regraded and
a probable culvert installed where it crosses the unnamed tributary (Figure 11a).

October 2016 (Figure 12)

        The new light toned fill piles seen in September have been graded smoothed in
place (or less likely moved offsite). The dump truck and bulldozer are also visible. No
other significant change was observed.




                                              9
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 10 of 41


December 2016 (Figure 13)

       New large fill piles (both light-toned and dark-toned) are visible near the top of
Figure 12. These fill piles are located in wetland areas and adjacent to wetland areas.
Grading makes are visible on the ground nearby.

        The dump truck and backhoe seen in March and September 2016 (Figures 9 and
10) are again visible in December 2016. A lighted tone feature that is possibly the
bulldozer seen in previous images is also visible. Several pieces of unidentified
equipment are present. An excavation is visible near the bottom of Figure 12.

October 2018 (Figure 14)

        After a period of relative inactivity during 2017 (no figures created) new activity
is again visible. New fill piles have again appeared in the northern portion of the Site.
Additionally, some of the old fill piles have been removed and new fill piles placed in
their location indicating continued earth moving activity. The backhoe is also visible in
this area. The dump truck is visible in the excavated area to the south.

Conclusions:

        Based on the information available to me as of the date of this report, I make the
following conclusions: In April 2008 there were approximately 14.7 acres of potential
wetlands on Site. Clearing and filling of wetlands was first seen on aerial imagery dated
August of 2010. In the following years, aerial imagery indicate that this activity
expanded and by March of 2016 approximately 11.03 acres of API wetlands were filled
by the clearing and grading activity (Figure 15, 15a). In addition, aerial imagery
confirms that filling activities took place in portions of the Site identified as wetlands by
the Andrews’ Wetland Delineation, but that are outside this report’s API wetland line.

        Based on aerial imagery, no additional API wetland areas or other potential
wetland areas were filled after March 2016, however additional earth moving, and
deposition of fill on the previously filled wetlands were visible on aerial imagery
throughout 2016. After a period of relative inactivity during 2017, new earth moving and
deposition of fill was visible in, and adjacent to, the previously filled wetland areas in
aerial imagery dated October 2018. Aerial imagery and other available sources further
indicated that the wetlands northern and northwestern portion of the Site abut an
unnamed tributary mapped as perennial by the USGS there is a probable second tributary
to the Farm River located east of the unnamed tributary that the wetlands east of the AOA
abut, and these wetlands form a continuous band of wetlands that runs northward to the
central portion of the AOA.




                                              10
       Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 11 of 41


References

Aerial Photography and Satellite Imagery
Date          Type                  Source                File Designation
April 1934    B&W Single Frame CECO5                      p4005coll10_8419_full.jpg
                                                          p4005coll10_8596_full.jpg
4-25-1950      B&W Single Frame             USGS 6               1KB0000030157.tif
2-18-1966      B&W Single Fame              USGS          1VBHP00010010.tif
3-3-1986       CIR Single Frame             USGS          NC1NHAP850067006.tif
3-16-1992      B&W DOQ                      USGS          04107234.SES.9871.tif
8-13-2006      Color DOQ                    USGS          n_410734_se_18_1_
2006813_20070201.jp2
4-2-2008       Color DOQ                    USGS          18tx1870870.tif
8-14-2010      Color DOQ                    USGS          m_4107234_se_18_1_
20100814_20100928.jp2
3-18-2012      Color DOQ                    USGS          18tx1870870.tif, 18tx1855870.tif
7-22-2015      Color Tile                   DG            15JUL22155717-P3DS_R1C1-
012051237010_01_P001.TIF
9-31-2015      Color Tile                   DG            15SEP03154255-A3AS-
012051240010_01_P001.TIF
7-21-2014      Color DOQ                    USGS          m_4107234_se_18_1_
20140721_20140826.jp2
3-12-2016      Color DOQ                    USGS          995710_nw.tif, 995710_ww.tif,
995710_ne.tif, 995710_se.tif
9-17-2016      Color Tile                   DG            CA_9_17_16_geotiff_R1C1.tif
12-4-2016      Color Tile                   DG            CA_12_4_16_geotiff_R1C1.tif
8-27-2017      Color Tile                   DG            CA_8_27_17_geotiff_R1C1.tif
3-18-2018      Color Tile                   DG            CA_3_18_18_geotiff_R1C1.tif
8-27-2018      Color Tile                   DG            CA_8_27_18_geotiff_R1C1.tif
10-17-2018 Color Tile                       DG            CA_10_17_18_geotiff_R1C1.tif
4-23-2019      Color Tile                   DG            CA_4_23_2019_R1C1.tif

Other Geospatial Data               Source
Digital Elevation Model             Connecticut Environmental Conditions Online
Hill Shade Model                    Connecticut Environmental Conditions Online
Hi Resolution Contours              Connecticut Environmental Conditions Online
Soils Survey Data                   USDA Web Soil Survey
Wetland Determinations              216 Northford Road Wetland Impact Investigation Milone
                                    and MacBroom 2010 (digitized wetland delineation lines)
                                    Referred to in this report as the Andrew’s 2003 Subdivision
                                    Wetland Delineation
Property Boundaries                 USEPA




5
    Connecticut Environmental Conditions Online
6
    United States Geological Survey

                                                  11
Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 12 of 41




                          Figures




                               12
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 13 of 41




Figure 1




                                  13
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 14 of 41


                                Andrews Site
                     Wallingford and North Branford, CT




Figure 2




                                     14
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 15 of 41


                                Andrews
                              Andrews    Site
                                       Site
                    Wallingford
                   Wallingford   and
                               and   North
                                   North    Branford,
                                         Branford, CTCT




                                                             USDA Hydric Soils
                                              NWI Wetlands




Figure 3




                                     15
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 16 of 41


                               Andrews Site
                    Wallingford and North Branford, CT




Figure 4




                                      16
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 17 of 41



                                Andrews Site
                     Wallingford and North Branford, CT




Figure 5




                                     17
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 18 of 41


                               Andrews Site
                    Wallingford and North Branford, CT




Figure 6




                                      18
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 19 of 41



                                Andrews Site
                     Wallingford and North Branford, CT




Figure 6a




                                     19
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 20 of 41


                               Andrews Site
                    Wallingford and North Branford, CT




Figure 7




                                      20
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 21 of 41


                                 Andrews Site
                      Wallingford and North Branford, CT




Figure 7a




                                     21
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 22 of 41


                                Andrews Site
                     Wallingford and North Branford, CT




Figure 8




                                    22
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 23 of 41



                               Andrews Site
                    Wallingford and North Branford, CT




Figure 8a




                                      23
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 24 of 41


                                 Andrews Site
                      Wallingford and North Branford, CT




Figure 9




                                    24
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 25 of 41



                                Andrews Site
                     Wallingford and North Branford, CT




Figure 9a




                                     25
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 26 of 41


                                Andrews Site
                     Wallingford and North Branford, CT




Figure 10




                                     26
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 27 of 41


                                 Andrews Site
                      Wallingford and North Branford, CT




Figure 11




                                    27
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 28 of 41


                                 Andrews Site
                      Wallingford and North Branford, CT




Figure 11a




                                     28
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 29 of 41


                                 Andrews Site
                      Wallingford and North Branford, CT




Figure 12




                                     29
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 30 of 41



                                Andrews Site
                     Wallingford and North Branford, CT




Figure 13




                                     30
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 31 of 41


                                 Andrews Site
                      Wallingford and North Branford, CT




Figure 14




                                     31
   Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 32 of 41



                                Andrews Site
                     Wallingford and North Branford, CT




Figure 15




                                     32
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 33 of 41


                               Andrews Site
                    Wallingford and North Branford, CT




Figure 15a




                                      33
Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 34 of 41


                                   Curriculum Vitae
                                   Peter M. Stokely

                                   Current Position

                           Enforcement Support Specialist
                          Environmental Protection Agency
                             Office of Civil Enforcement
                    1220 Pennsylvania Ave, Washington, DC 20460

                                    Responsibilities

•   Support Environmental Protection Agency (EPA) Regions and the U.S. Department of
    Justice in Clean Water Act (CWA) case development through aerial photography
    interpretation, GIS support and knowledge of wetland science and policy.
•   Perform as government expert in CWA litigation.
•   Provide outreach and training in CWA enforcement methods including, aerial
    photography interpretation, GIS mapping, and analysis.
•   Help develop and implement headquarters CWA enforcement policies, initiatives and
    guidance.
•   Coordinate with the Regions on enforcement issues, initiatives, case development and
    program direction.
                                     Accomplishments

•   Recruited by the Office of Enforcement and Compliance Assurance (OECA) to help EPA’s
    national CWA enforcement efforts after the Supreme Court ruling in Rapanos v. United
    States.
•   Developed training materials and guidance for supporting CWA enforcement
    investigations after Rapanos which have been presented nationwide.
•   Provided technical outreach of the effects of Rapanos on CWA enforcement to House of
    Representative and Senate staff.
•   Recognized expert in aerial photography interpretation both regionally and nationally.
•   Presenter at EPA/DOJ National Enforcement Conferences and EPA remote sensing
    symposiums.
•   Invited faculty at the National Advocacy Center in Columbia, South Carolina (2007,
    2008).
•   Provided expert witness testimony in both criminal and civil litigation of numerous CWA
    enforcement cases across the nation (see Aerial Photo Interpretation and Expert
    Witness Testimony Provided).
•   Provided aerial photography interpretation and GIS analysis in support of EPA review of
    proposed federal rule making as the result of the Supreme Court's decision in the Solid
    Waste Agency of Northern Cook County (SWANCC) v US Army Corps of Engineers.
•   Participated in the planning and execution of numerous multi-disciplinary wetland field
    investigations to support CWA enforcement and permit cases.
•   Provided aerial photo interpretation expertise and wetland policy guidance in support of
    the CERCLA program.
•   Developed and instructed aerial photography courses that have been are taught at
    various locations nationally.


                                          34
Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 35 of 41




                                   Awards/Recognition
                                        Medals

•   Awarded EPA Region 5 Bronze Medal as part of the Rapanos Civil Litigation Team (June
    2010).
•   Awarded EPA Region 5 Bronze Medal as part of the Fabian Wetlands Enforcement Team
    (June 2009).
•   Awarded EPA Region 2 Bronze Medal for exceptional service in United States v. Manzo,
    a successful CERCLA litigation that resulted in $31 million cost recovery judgment for the
    Government (June 2008).
•   Awarded EPA Office of Water Bronze Medal for Effective Co-administering the Rapanos
    Guidance to Ensure CWA Protection to our Nation’s Aquatic Resources (July 2008).
•   Awarded EPA Region 3 Bronze Medal for exemplary management and implementation
    of a high priority grants program designed to protect and enhance wetlands and aquatic
    resources in the Mid-Atlantic Region (April 2007).
•   Awarded EPA Region 3 Bronze Metal for aquatic resource protection using Aerial
    Photography Interpretation and GIS Analysis (May 2006).
•   Awarded EPA OECA Bronze Metal for outstanding team effort in the conviction of three
    individuals and two corporate defendants in the largest wetland’s criminal enforcement
    case in United States history (July 2006).
•   Awarded EPA Region 3 Bronze Metal for outstanding scientific analysis supporting
    continued regulation of the uppermost reaches of our Nation’s Waters (April 2004).
•   Awarded EPA Region 3 Bronze Metal for efforts leading to the successful prosecution of
    violations of the Clean Water Act (April 1996).
•   Awarded EPA Region 3 Bronze Metal for efforts associated with the testing of the
    proposed 1991 revisions to the Federal Manual for Identifying and Delineating
    Jurisdictional Wetlands (April 1992).

                        Special Recognition or Achievement Awards

•   EPA’s Excellence in Analytical Support Award (2017).
•   Awarded a Special Recognition Award by the U.S. Department of Justice for providing
    extraordinary assistance in the investigation and prosecution in the matter of United
    States v. Robert J. Lucas Jr., et al. Convictions February 25, 2005 (February 2007).
•   EPA’s Office of Compliance for playing a critical role in helping to make the NPDES
    Technical Inspector Workshops a success (December 2007).
•   Superior Accomplishment Award for my role in developing EPA Region 3’s comments on
    Advanced Notice for Proposed Rulemaking after the Supreme Court ruled in SWANCC
    (July 2003).
•   Superior Accomplishment Award from EPA Region 8 for aerial photography
    interpretation and expert reports in the West Valley City, Utah CWA investigations
    (August 2003).

                          Letters or Certificates of Appreciation

•   Buffalo District Corps of Engineers Certificate of Appreciation for co-instructing an aerial
    photography and GIS course (May 2013).

                                            35
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 36 of 41


   •   U.S. Department of Justice Executive Office for United States Attorneys for participating
       as an instructor in the 2008 Environmental Crimes Seminar (June 2008).
   •   U.S. Department of Justice for being a panelist in the 1998 and 2001 EPA/DOJ National
       Enforcement Conferences.
   •   EPA National Enforcement Training Institute for instructing a course in aerial
       photography interpretation (May 1999).
   •   United States Attorney’s Office for aerial photography interpretation support in United
       States v. Mango, et al. (January 1997).
   •   United States Attorney’s Office for aerial photography interpretation support in United
       States v. James J Wilson, et al. (July 1996).
   •   Virginia Cooperative Extension Service (VEC) letter of appreciation for participation VEC
       Wetland Regulation Training Session (May 1995).
   •   Corps of Engineers Certificate of Appreciation for preparation and teaching Aerial
       Photography Interpretation courses (May 1993).
   •   Delaware Valley Science Fair for judging the 1993 fair (April 1993).
   •   United States Attorney’s Office for aerial photography interpretation support in United
       States v. William B. Ellen (April 1992).
   •   Cabrini College in Philadelphia for guest teaching a wetlands course (March 1992).
   •   Society of American Foresters (SAF) letter of Appreciation for participation in SAF
       Wetland Training Session (July 1990).
   •   United States Attorney’s Office for aerial photography interpretation support in United
       States v. Paul V, Kebert et al. (October 1987).
   •   EPA ORD Certificate of Appreciation for my efforts to improve the environment which
       have contributed to the search for a better life (November 1982).
   •   EPA ORD Nomination for Outstanding Support Services in the Southeast Ohio Risk
       Assessment Study (December 1981).

                                          Education

Bachelor of Science from West Virginia University (1980) in Forest Resource Management, with
a Supportive curriculum of remote sensing, computer science, geography, hydrology, surveying
and mapping.

                                    Continuing Education

Aerial Photo Interpretation Course. American Congress on Surveying and Mapping. Washington
D.C., February 1981.
Technical Writing Workshop. Shipley Associates. Warrenton VA., November l981 and March
1982.
Fundamentals of Remote Sensing for Terrain Analysis. George Washington University, January
1982.
Elements of Photogrammetry l and 2. George Mason University, May 1983.
Graduate Level Terrain Analysis. Robert Frost, U.S. Army Engineer Topographic Laboratories,
1983.
Classification of Wetland and Deepwater Habitats. U.S. Fish and Wildlife Service, Clearwater,
Florida, October 1987.
ESRI ARC/Info GIS Training Course. U.S. EPA, Philadelphia, Pennsylvania, March 1988.
Jurisdictional Delineation of Wetlands. U.S. EPA. Hickory Corners Michigan, September 1988.


                                              36
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 37 of 41


Cumulative Impact Assessment in South Eastern Wetland Ecosystems. U.S. EPA. Slidel,
Louisiana, October 1988.
Hazardous Materials Incident Response Operations. U.S. EPA, Edison New Jersey, Oct 26-30,
1992.
Habitat Evaluation Procedures Workshop. U.S. Fish and Wildlife Service, National Ecology
Research Center, Philadelphia, Pennsylvania, Nov. 1-6, 1992.
Practical Conflict Management. National Highway Institute, Hunt Valley Maryland, February 2-4,
1993.
Soils Classification Course. Delaware Valley College, Doylestown, Pennsylvania, June 28-30
1993.
Soil Science for Hazardous Materials, Cook College, New Brunswick, New Jersey, October 27-29,
1993.
National Environmental Policy Act Training Workshop. Shipley Associates, New York City, June
13-15, 1995.
Training Program for Major Investment Studies. National Transit Institute, Wilmington,
Delaware, September 6-8, 1995.
The Hydrogeomorphic Approach to Assessment of Wetland Functions in the Mid-Atlantic. The
Natural Resource Conservation Service in cooperation with EPA, COE, FWS and the National
Wetland Science Training Cooperative, Annapolis, Maryland, September 18-22, 1995.
ISTEA: Opportunities for Innovative Transportation and Environmental Policymaking. U.S.EPA,
Office of Policy, Planning, and Evaluation, Philadelphia Pa., Dec. 12, 1995.
Regulatory IV Interagency Wetland Identification Training. Stockton, New Jersey, September 30-
October 4, 1996.
Applied Fluvial Geomorphology. Dave Rosgen; Wildland Hydrology Consultants, Charlottsville,
Virginia, March 10-14, 1997.
Remote Sensing and Digital Image Processing. Doug Wheeler; United States Geological Survey,
Reston, Virginia, January 22-March 5, 1998.
Automated Geospatial Watershed Management-GIS Based Hydrologic Monitoring.
USDA Southwest Watershed Research Center/ EPA Office of Research and Development,
Reston, Virginia, September 17-18, 2002.
ArcGIS Pro-Essential Workflows, ESRI Offices, Vienna, Virginia, July 25-27, 2018

                                   Professional Publications

Stokely, PM, 2013.
Using Aerial Photography, Geospatial Data, and GIS to Support the Enforcement of
Environmental Statutes. American Bar Association, Natural Resources and Environment,
Volume 28, Number 1, Summer 2013.

Brilis, GM; vanWaasbergen, RJ; Stokely, PM; Gerlach, CL, 2001.
Remote Sensing Tools Assist in Environmental Forensics: Part II-Digital Tools. Environmental
Forensics, Volume 2, Number 3. Academic Press, Pages 223-230.

Stokely, PM, 1987.
The EPA's Remote Sensing Support of the Clean Water Act's Section 404 Enforcement Activities.
Army Corps of Engineers, 1987.

Stokely, PM. and Bear, WL, 1984.



                                               37
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 38 of 41


Incorporation of Hydrogeologic Data into the USEPA Environmental Photographic Interpretation
Center Investigations into Hazardous Waste Sites. Conference Proceedings, Management of
Uncontrolled Hazardous Waste Sites, Washington, D.C.

                                     Previous Employment

Environmental Scientist/Work Assignment Manager, EPA Region 3, 12201 Sunrise Valley Drive,
555 National Center, Reston VA 20192. Job Description: Clean Water Act (CWA) and National
Environmental Policy Act (NEPA) program duties, including CWA enforcement. Used established
rules, current science, aerial photography interpretation and Geographic Information System
(GIS) tools to support EPA programs (2/88-7/06).

Senior Level Imagery Analyst/Team Leader (Held Top Secret Clearance): The Bionetics
Corporation, (contractor to EPA's Environmental Photographic Interpretation Center
(EPA/EPIC)). P.O. Box 1575, V.H.F.S. Warrenton, VA 22186, (9/80 to 2/88).

                              Expert Witness Testimony Provided

1) U.S.A. v Paul V. Kebert, Kebert Construction Co., and the Kebert Family Partnership, Civil
Action 86-86E, Crawford County, PA., November 1986, Federal Court Erie.
Issue: Wetlands filling for residential development.
Subject of testimony: Presence of wetlands prior to disturbance, chronology and extent of filling
activity.

2) U.S.A. v Phillip R. and Paul S. Hobbs, Civil Action 90-41 Ware Neck, VA., January 1990,
Federal Court Norfolk.
Issue: Wetlands filling for residential development although contested as normal silviculture.
Subject of testimony: Chronology of site disturbance, location of field samples, presence of
natural and manmade drainage, connection to waters of the United States.

3) U.S.A. v William B. Ellen, Criminal No. S-90-0215, Dorchester County, MD, December 1990,
Federal Court Baltimore.
Issue: Wetlands filling for hunting preserve, ponds, home and road construction.
Subject of testimony: Presence of wetlands prior to disturbance, chronology of events,
description of wetlands at each count and opinion as to whether wetlands were filled, and
acreage, impact of rainfall on wetland signatures.

4) U.S.A. v Robert Brace and Robert Brace Farms, Inc., Civil Action 90-229 Erie, Erie County, PA.,
November 1993, Federal Court Erie.
Issue: Wetland conversion for unknown purposes although contested for agricultural purposes.
Subject of testimony: Presence of wetlands prior to disturbance, chronology of events, presence
of side cast fill material and underground drainage tiles, acreage of impact, drainage direction,
connection to waters of the United States.

5) U.S.A. Counter Claim Plaintiff v Harry H. Cupp and Mina H. Cupp, Civil Action 89-170-E,
Randolph County, WVA., July 1994, Federal Court Elkins.
Issue: Forested wetland conversion for agricultural purposes.
Subject of testimony: Presence of wetlands prior to disturbance, drainage direction and
connection to Waters of the United States, acreage of impact.


                                               38
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 39 of 41



6) Bozievich Case, October 1994, EPA Administrative Hearing, Philadelphia.
Issue: Conversion of wetlands for farming related purposes, York County, PA.
Subject of testimony: Presence of wetlands prior to disturbance, connection to Waters of the
United States, area of impact.

7) Britton Construction Co., BIC Investments, and William and Mary Hammond, Docket No.
CWA-III-096, November 1996, EPA Administrative Hearing, Washington, D.C.
Issue: Filling of tidal wetlands for residential construction, Chincoteague VA.
Subject of testimony: Presence of wetlands prior to filling, connection to tidal waters.

8) U.S.A. v James J. Wilson, Interstate General Co., LP and St. Charles Associates, Criminal No.
AW-95-0390, Charles County, MD. February 1996, Federal Court Greenbelt.
Issue: Non-tidal wetlands filling for residential and commercial development.
Subject of testimony: Presence of wetlands prior to disturbance, drainage direction and
connection to Waters of the United States, presence of natural and manmade drainage features,
stability and reliability of wetland signatures, chronology of disturbances, selection and location
of reference points, impact of rainfall on wetland signatures, opinion as to whether wetlands
were filled and acreage of fill.

9) Borden Ranch Partnership v US Army Corps of Engineers and US EPA, CIV-597 0858 GEB JFM ,
Sacramento and San Joaquin Counties, California. January 1998, Federal Court Sacramento.
Issue: Non-tidal wetlands filling for agricultural purposes (vineyard and orchard).
Subject of testimony: Documentation and enumeration of discharges as the result of deep-
ripping.

10) U.S.A. v Sartori, CIV 98-14087 Moore, Lake Placid, Highlands County, Florida, Federal District
Court, Southern District of Florida, Fort Pierce, FL. July 2000.
Issue: Conversion of non-tidal wetland for agricultural purposes (caladium production).
Subject of testimony: Documentation of the history of the conversions, mechanized land
clearing, site drainage, connections to waters of the United States, presence of wetlands,
documentation of hydrology visible on the aerial photography.

11) U.S.A. v Paul G. Phypers, et al. Civ. Case No. 00-141195-CIV-PAINE/LYNCH, S.D. FLA., Lake
Placid, Highlands County , FL. Federal District Court, Southern District of Florida, Fort Pierce, FL.
May 8, 2002.
Issue: conversion of non-tidal wetlands for agriculture purposes (caladium production).
Subject of testimony: Documentation of the history of the site 1970-1999, description of the site
before and after conversion to agriculture (mechanized land clearing, ditching), site drainage,
connections to waters of the United States.

12) U.S.A. vs. Dominick and Louis Manzo, Marlboro Township, Monmouth County, NJ: Civil
Action No. 97-289 (MLC), Federal District Court, District of New Jersey, Trenton, NJ. June 11-12,
2002.
Issue: Division of liability under CERCLA regarding the release of contaminants into Burnt Fly
Bog.
Subject of testimony: Documentation of the history of the site from the 1950’s until the present
including the description of the waste lagoon contents and condition, description of manmade
disturbances to the lagoons and subsequent deposition of material into Burnt Fly Bog,


                                                 39
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 40 of 41


description of surface water flow paths and erosion from the lagoons and the description of
changes to the vegetative cover of the adjacent wetlands.

13) Smith Farms Hearing, EPA 404/402 Administrative Proceeding, Virginia Beach Circuit Court,
Virginia, June 18, 2002 (Retried October 6-10, 2003).
Issue: Tulloch ditching in preparation for land development.
Subject of Testimony: the methods and conclusions contained in two expert reports (January
and June 2002), the January 2002 report covered the presence of wetlands on site and the
description and measurement of disturbances to wetlands (ditching, clearing of swaths) and
total land disturbance for 402 purposes. The June 2002 report focused on the hydrological
connection of the site to other waters and tidal waters.

14) Lewis Farms Hearing, EPA 404/402Administrative Proceeding, Virginia Beach Circuit Court,
Virginia, January 14 and February 6, 2003.
Issue: Tulloch ditching in preparation for land development.
Subject of Testimony: the presence of wetlands on site and the description and measurement of
disturbances to wetlands (ditching, clearing of swaths, access roads (where and when)) and total
land disturbance for 402 purposes. Testimony also focused on the hydrological connection of
the site to other waters and tidal waters.

15) Doug Blossom Hearing, EPA CWA Administrative Proceeding, Alaska State Court House,
Kenia, Alaska, May 4, 2004.
Issue: Ditching and land clearing of wetlands in wetlands for agriculture adjacent to Cook Inlet.
Subject of Testimony: testimony performed using live demonstration of ArcView GIS. Issues
were the presence of wetlands, alteration of wetlands, evidence of silviculture activity, drainage
connection to Cook Inlet, including flow across beach.

16) U.S.A. v Lucas, Criminal No: 1:04cr60GuRo, Federal District Court, Gulfport, MS. January 25,
2005.
Issue: Extent of wetlands, connections to the Gulf of Mexico, filling of wetlands for a trailer park.
Subject of Testimony: Method and results of aerial photography interpretation and GIS analysis
showing the physical alterations and hydrological connection of the Lucas wetlands to local
streams and bayous and ultimately to the Gulf of Mexico.

17) Smith Farms Hearing, Post Rapanos Remand Administrative Proceeding, Norfolk, VA, May
14, 2007.
Issue: CWA Jurisdiction after Supreme Court ruling in Rapanos.
Subject of Testimony: the results of the analysis of historical aerial photography and maps
showing relatively permanent hydrologic connections. Analysis and discussion of comparable
wetlands in the area, as well as testimony regarding the presence of wetlands on site and the
hydrological connection of the site to other waters and tidal waters.

18) Lewis Farms Hearing, Post Rapanos Remand Administrative Proceeding, Norfolk, VA, May
25, 2007.
Issue: CWA Jurisdiction after Supreme Court ruling in Rapanos.
Subject of Testimony: the results of the analysis of historical aerial photography and maps
showing relatively permanent hydrologic connections. Analysis and discussion of comparable
wetlands in the area, as well as testimony regarding the presence of wetlands on site and the
hydrological connection of the site to other waters and tidal waters.


                                                 40
    Case 3:20-cv-01300-JCH Document 8-4 Filed 09/03/20 Page 41 of 41



19) Cody Bedford Evidentiary Hearing, Federal District Court, Norfolk, VA, October 22, 2008.
Issue: CWA Jurisdiction after Supreme Court ruling in Rapanos.
Subject of Testimony: testimony regarding the presence of wetlands on site and the hydrological
connection of the site to other waters and tidal waters, and the chronology of filling in the
wetlands.

20) U.S.A. v Johnson, Civil Action No. 99-12465-EFH, Federal District Court, Boston, MA, April 11-
12, 2011.
Issue: CWA Jurisdiction after Supreme Court ruling in Rapanos.
Subject of Testimony: the results of the analysis of historical aerial photography and maps
showing tributary connections, adjacent and abutting wetlands and flow paths to traditional
navigable waters.

21) U.S.A. v Nicastro, June 2, 2011, Syracuse, NY-Grand Jury.
Issue: CWA Jurisdiction after Supreme Court ruling in Rapanos.
Subject of Testimony: the results of the analysis of historical aerial photography and maps
showing wetlands and tributary connections and flow paths to traditional navigable waters.

22) U.S.A. v Richard Roberts, November 8, 2011, Federal District Court, Nashville, TN.
Issue: Establishing CWA Jurisdiction over a tributary to the Duck River is west-central
Tennessee.
Subject of Testimony: the methods and results of historical aerial photography interpretation of
the tributary of the Duck River known as Snake Creek.

23) Ron Foster, et al. v United States Environmental Protection Agency, Trial testimony, August
16, 2017. Southern District of West Virginia.
Issue: Factors related to CWA Jurisdiction over a tributary to Neil Run and the Little Kanawha
River in west central West Virginia.
Subject of Testimony: the methods and results of aerial photography interpretation of the
tributary (known as RR4) to Neil Run. The historical presence of a channel and bed and bank
features across “the hayfield”.

24) C&S Enterprise, LLC v United States Environmental Protection Agency, Administrative
Hearing, October 3, 2018. Federal District Court, Des Moines, IA.
Issue: Factors related to CWA Jurisdiction over a tributary to Deep Creek and the Iowa River
located in Iowa County, IA.
Subject of Testimony: the methods and results of aerial photography interpretation of the
tributary to Deep Creek. The historical presence of a channel, bed and bank features and the
connection to Deep Creek. The tributary as a relatively permanent geographic feature that likely
exhibits seasonal flow.




                                               41
